


110 HR 1695 IH: Preventing Radicalism by Exploring and

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1695
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mr. Reichert introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on Homeland
			 Security, for a period to be subsequently determined by the Speaker, in each
			 case for consideration of such provisions as fall within the jurisdiction of
			 the committee concerned
		
		A BILL
		To establish a National Commission on the Prevention of
		  Radicalization, to enhance information sharing, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Radicalism by Exploring and
			 Vetting its Emergence as a National Threat (PREVENT)
			 Act.
		2.National
			 Commission on the Prevention of Radicalization
			(a)EstablishmentThere
			 is established in the legislative branch the National Commission on
			 Radicalization and Terrorism (in this title referred to as the
			 Commission.
			(b)PurposesThe
			 purposes of the Commission are the following:
				(1)Examine and
			 report upon the facts and causes relating to radicalization in the United
			 States, including United States connections to non-United States persons and
			 networks, radicalization in prison, individual or lone wolf
			 radicalization, radicalization in connection with gang activity, radicalization
			 and the use of the internet and other facets of the phenomenon of
			 radicalization that the Commission considers important.
				(2)Build upon and
			 bring together the work of other entities and avoid unnecessary duplication, by
			 reviewing the findings, conclusions, and recommendations of—
					(A)the ongoing work
			 of the National Consortium for the Study of Terrorism and Responses to Terror,
			 the Homeland Security Policy Institute at the George Washington University, and
			 other academic work, as appropriate;
					(B)Federal, State,
			 local or tribal studies on, reviews of, and experiences with radicalization;
			 and
					(C)foreign
			 governments and overseas experiences.
					(3)Report to the
			 President and the Congress on its findings, conclusions, and recommendations
			 for immediate and long-term countermeasures to radicalization in the United
			 States and measures that can be taken to prevent radicalization from developing
			 and spreading within the United States.
				(c)Composition of
			 Commission
				(1)MembersThe
			 Commission shall be composed of 20 members, of whom—
					(A)4 members shall
			 be appointed by the President, one of whom shall be designated by the President
			 to serve as chairman of the Commission;
					(B)1 member shall be
			 appointed by the Senate majority leader;
					(C)1 member shall be
			 appointed by the Senate minority leader;
					(D)1 member shall be
			 appointed by the Speaker of the House of Representatives;
					(E)1 member shall be
			 appointed by the minority leader of the House of Representatives;
					(F)1 member shall be
			 appointed by the Chairman of the Homeland Security Committee of the House of
			 Representatives;
					(G)1 member shall be
			 appointed by the ranking minority member of the Homeland Security Committee of
			 the House of Representatives;
					(H)1 member shall be
			 appointed by the Chairman of the Permanent Select Committee on Intelligence of
			 the House of Representatives;
					(I)1 member shall be
			 appointed by the ranking minority member of the Permanent Select Committee on
			 Intelligence of the House of Representatives;
					(J)1 member shall be
			 appointed by the Chairman of the Judiciary Committee of the House of
			 Representatives;
					(K)1 member shall be
			 appointed by the ranking minority member of the Judiciary Committee of the
			 House of Representatives;
					(L)1 member shall be
			 appointed by the Chairman of the Homeland Security and Governmental Affairs
			 Committee of the Senate;
					(M)1 member shall be
			 appointed by the ranking minority member of the Homeland Security and
			 Governmental Affairs Committee of the Senate;
					(N)1 member shall be
			 appointed by the Chairman of the Select Committee on Intelligence of the
			 Senate;
					(O)1 member shall be
			 appointed by the ranking minority member of the Select Committee on
			 Intelligence of the Senate;
					(P)1 member shall be
			 appointed by the Chairman of the Judiciary Committee of the Senate; and
					(Q)1 member shall be
			 appointed by the ranking minority member of the Judiciary Committee of the
			 Senate.
					(2)QualificationsIt
			 is the sense of Congress that individuals appointed to the Commission should be
			 prominent United States citizens, with national recognition and significant
			 depth of experience in such professions as law enforcement, the armed services,
			 sociology, psychology, technology and social networking, law, public
			 administration, intelligence, corrections, and foreign affairs.
				(3)Deadline for
			 appointmentAll members of the Commission shall be appointed on
			 or before 6 months after the date of the enactment of this Act.
				(d)Meetings
				(1)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable.
				(2)Subsequent
			 meetingsAfter its initial meeting, the Commission shall meet
			 upon the call of the Chairman or a majority of its members.
				(3)QuorumEleven
			 members of the Commission shall constitute a quorum.
				(e)VacanciesAny
			 vacancy in the Commission shall not affect its powers, and shall be filled in
			 the same manner in which the original appointment was made.
			(f)Powers of
			 Commission
				(1)In
			 general
					(A)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 section hold hearings and sit and act at such times and places, take such
			 testimony, receive such evidence, and administer such oaths as may be
			 authorized by the Commission.
					(B)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this section.
					(2)Information
			 from federal agencies
					(A)In
			 generalThe Commission may secure directly from any executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this section. The head of each
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish such information, suggestions, estimates, and statistics directly to
			 the Commission, upon request made by the chairman, the chairman of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission.
					(B)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
					(g)Assistance From
			 Federal Agencies
				(1)General
			 services administrationThe Administrator of General Services
			 shall provide to the Commission on a reimbursable basis administrative support
			 and other services for the performance of the Commission’s functions.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and support services as
			 they may determine advisable and as may be authorized by law.
				(h)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(i)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			(j)Nonapplicability
			 of Federal Advisory Committee
			 ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
			(k)Public
			 meetings
				(1)In
			 generalThe Commission shall hold public hearings and meetings to
			 the extent appropriate.
				(2)Protection of
			 informationAny public hearings of the Commission shall be
			 conducted in a manner consistent with the protection of information provided to
			 or developed for or by the Commission as required by any applicable statute,
			 regulation, or Executive order.
				(l)Staff of
			 Commission
				(1)Appointment and
			 compensationThe chairman of the Commission, in consultation with
			 the vice chairman and in accordance with rules agreed upon by the Commission,
			 may appoint and fix the compensation of a staff director and such other
			 personnel as may be necessary to enable the Commission to carry out its
			 functions, without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that no rate
			 of pay fixed under this subsection may exceed the equivalent of that payable
			 for a position at level V of the Executive Schedule under section 5316 of title
			 5, United States Code.
				(2)Personnel as
			 federal employees
					(A)In
			 generalThe executive director and any employees of the
			 Commission shall be employees under section 2105 of title 5, United States
			 Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that
			 title.
					(B)Members of
			 commissionSubparagraph (A) shall not be construed to apply to
			 members of the Commission.
					(3)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of his or her regular employment without
			 interruption.
				(4)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, but
			 at rates not to exceed the daily rate paid a person occupying a position at
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code.
				(5)Emphasis on
			 security clearancesEmphasis shall be made to hire employees and
			 retain contractors and detailees with active security clearances.
				(m)Compensation
			 and Travel Expenses
				(1)CompensationEach
			 member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
				(2)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in the same manner as persons employed intermittently in the
			 Government service are allowed expenses under section 5703(b) of title 5,
			 United States Code.
				(n)Security
			 Clearances for Commission Members and StaffThe appropriate
			 Federal agencies or departments shall cooperate with the Commission in
			 expeditiously providing to the Commission members and staff appropriate
			 security clearances to the extent possible pursuant to existing procedures and
			 requirements, except that no person shall be provided with access to classified
			 information under this section without the appropriate security
			 clearances.
			(o)Reports of
			 Commission
				(1)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
				(2)Final
			 reportNot later than 24 months after the date of the enactment
			 of this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of Commission
			 members.
				(3)Public
			 availabilityThe Commission shall release public versions of the
			 reports required under this subsection.
				(p)TerminationThe
			 Commission, and all the authorities under this section, shall terminate 60 days
			 after the date on which the final report is submitted under subsection
			 (o)(2).
			(q)Funding
				(1)In
			 generalThere is authorized to be appropriated to the Commission
			 $9,000,000 for the activities of the Commission under this section.
				(2)Duration of
			 availabilityAmounts made available to the Commission under
			 paragraph (1) shall remain available until the earlier of the expenditure of
			 the amounts or the termination of the Commission.
				(r)Radicalization
			 DefinedIn this section the term radicalization
			 means the process of adopting an extremist belief system, including the
			 willingness to use, support, or facilitate violence, as a method to effect
			 societal change.
			3.Evaluation of
			 Protected Critical Infrastructure Information incentives
			(a)In
			 GeneralThe Secretary of Homeland Security shall work with the
			 Center for Risk and Economic Analysis of Terrorism Events (CREATE), led by the
			 University of Southern California, to evaluate the feasibility and practicality
			 of creating further incentives for private sector critical infrastructure
			 stakeholders to participate in the sharing of Protected Critical Infrastructure
			 Information.
			(b)Included
			 IncentivesIncentives evaluated under this section shall include,
			 but not be limited to, tax incentives, grant eligibility incentives, and
			 certificates of compliance and other non-monetary incentives.
			(c)RecommendationsThe
			 evaluation shall also include recommendations on the structure and thresholds
			 of any incentive program.
			
